 1   RANDY LUSKEY (SBN 240915)
     Email: rluskey@orrick.com
 2   ALEXANDER M. PORCARO (SBN 281185)
     Email: aporcaro@orrick.com
 3   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 4   405 Howard Street
     San Francisco, CA 94105-2669
 5   Telephone:    415 773 5700
     Facsimile:    415 773 5759
 6

 7   Attorneys for Defendant
     CAROLINA LIQUID CHEMISTRIES CORP.
 8

 9
                                     UNITED STATES DISTRICT COURT
10
                                NORTHERN DISTRICT OF CALIFORNIA
11

12
     UNITED STATES OF AMERICA,                       Case No. 3:13-cv-05976-JST
13   ex rel. Delbert D. Salyer,
                                                     JOINT STIPULATION AND
14                      Plaintiff,                   [PROPOSED] ORDER REGARDING
                                                     BRIEFING SCHEDULE
15            v.

16   CAROLINA LIQUID CHEMISTRIES CORP.,

17                      Defendant.

18

19

20

21

22

23

24

25

26

27

28
                                                            JOINT STIPULATION AND [PROPOSED]
                                                         ORDER REGARDING BRIEFING SCHEDULE
     4133-6954-3451.1
                                                                              3:13-CV-05976-JST
 1                                           JOINT STIPULATION

 2            IT IS HEREBY STIPULATED AND AGREED UPON by and between all parties

 3   through and by their counsel of record:

 4            WHEREAS, Relator Delbert D. Salyer filed his Complaint on September 13, 2013;

 5            WHEREAS, the United States of America declined intervention on October 23, 2018;

 6            WHEREAS, the Court issued an Order to Unseal on October 23, 2018;

 7            WHEREAS, Defendant’s counsel executed a Waiver of the Service of Summons on

 8   January 30, 2019;

 9            WHEREAS, Defendant intends to file a Motion to Dismiss in response to the Complaint;

10            WHEREAS, the parties have met and conferred regarding a briefing schedule for

11   Defendant’s responsive pleading;

12            WHEREAS, the parties jointly stipulate to the following briefing schedule:

13                 •    Defendant’s Motion to Dismiss is due April 22, 2019;

14                 •    Relator’s Opposition to the Motion to Dismiss is due May 17, 2019;

15                 •    Defendant’s Reply in Support of the Motion to Dismiss is due June 7, 2019; and

16                 •    Defendant’s Motion to Dismiss will be noticed on June 20, 2019, at 2:00 p.m.

17                      before the Hon. Jon S. Tigar.

18
              IT IS SO STIPULATED.
19

20   Dated: March 28, 2019                                JUSTIN BERGER
                                                          Cotchett, Pitre & Mccarthy, LLP
21

22
                                                          By:              /s/ Justin Berger
23                                                                        JUSTIN BERGER
24                                                                       Attorneys for Relator
25

26

27

28
                                                                    JOINT STIPULATION AND [PROPOSED]
                                                        -2-      ORDER REGARDING BRIEFING SCHEDULE
     4133-6954-3451.1
                                                                                      3:13-CV-05976-JST
 1   Dated: March 28, 2019                                RANDY LUSKEY
                                                          Orrick, Herrington & Sutcliffe LLP
 2

 3
                                                          By:               /s/ Randy Luskey
 4                                                                         RANDY LUSKEY
 5                                                                      Attorneys for Defendant
 6

 7

 8                                        FILER’S ATTESTATION

 9            Pursuant to Civil Local Rule 5-1(a), I attest that concurrence in the filing of this document

10   has been obtained from each of the other signatories hereto.

11

12   Dated: March 28, 2019                                RANDY LUSKEY
                                                          Orrick, Herrington & Sutcliffe LLP
13

14
                                                          By:               /s/ Randy Luskey
15                                                                         RANDY LUSKEY
16                                                                      Attorneys for Defendant
17

18

19

20

21

22

23

24

25

26

27

28
                                                                    JOINT STIPULATION AND [PROPOSED]
                                                      -3-        ORDER REGARDING BRIEFING SCHEDULE
     4133-6954-3451.1
                                                                                      3:13-CV-05976-JST
 1                                           [PROPOSED] ORDER

 2            PURSUANT TO THE JOINT STIPULATION, it is hereby ordered that the briefing

 3   schedule for Defendant’s Motion to Dismiss is as follows:

 4                 •    Defendant’s Motion to Dismiss is due April 22, 2019;

 5                 •    Relator’s Opposition to the Motion to Dismiss is due May 17, 2019;

 6                 •    Defendant’s Reply in Support of the Motion to Dismiss is due June 7, 2019; and

 7                 •    A hearing is scheduled for Defendant’s Motion to Dismiss on June 20, 2019, at 2:00
                                                                                    July 11, 2019,
 8                      p.m.

 9            IT IS SO ORDERED. AS MODIFIED.

10

11

12          March 29, 2019
     Date: __________________
                                                                     HONORABLE JON S. TIGAR
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                     JOINT STIPULATION AND [PROPOSED]
                                                        -4-       ORDER REGARDING BRIEFING SCHEDULE
     4133-6954-3451.1
                                                                                       3:13-CV-05976-JST
